Hurlbutt, J.E, and Hayes, J. (dissenting in part).
We respectfully dissent in part. We agree with the majority that there are issues of fact whether Sable, the dog allegedly owned and/or harbored by defendants, caused the injuries sustained by plaintiffs daughter and whether defendant John Veitch knew or should have known that Sable had vicious propensities. We *1082cannot agree with the majority, however, that there is an issue of fact whether defendant Kathleen A. Cappon had notice of Sable’s alleged vicious propensities. We thus conclude that Supreme Court properly granted the motion of Cappon for summary judgment dismissing the complaint against her and would affirm that part of the order.
In our view, the only evidence of vicious propensities in the record concerns an incident that occurred one or two weeks prior to the incident at issue, in which Sable bit the hand of Veitch’s grandson. It is undisputed, however, that the bite did not cause any injury to the child. Cappon, who was not in the home when Veitch’s grandson was bitten, testified at her deposition that she was unaware of that incident until a few days before her deposition. Contrary to the conclusion of the majority, the fact that Cappon and Veitch lived together and jointly harbored Sable does not support an inference that Cappon was aware of the biting incident involving Veitch’s grandson (see generally Tronolone v Praxair, Inc., 22 AD3d 1031, 1032-1033 [2005]; Schulman v Continental Ins., 258 AD2d 639, 640 [1999]; Schaeffer v Upjohn Co., 197 AD2d 446 [1993]). The record does not support the assertion of the majority that Veitch testified at his deposition that “it was their usual practice not to leave a four-year-old child alone in a room with Sable,” thus giving rise to an inference of knowledge of vicious propensities. Both Cappon and Veitch repeatedly testified that Sable was not kept apart from any child until after the incident now before us. Veitch also testified as follows:
“Q Was there any practice in your house not to have a 4-year-old alone with Sable in a room? . . .
“A No. Well, usually somebody is always there, anyway.
“Q So was the practice more to have someone there with a 4-year-old?
“A Yes.”
In our view, that testimony is insufficient to raise an issue of fact concerning defendants’ knowledge of Sable’s alleged vicious propensities. Indeed, the only fair inference that can be drawn from that testimony, particularly in light of Veitch’s other testimony on the subject, is that four-year-old children were not left unattended in defendants’ home, but not because of Sable.
We also cannot agree with the majority that there is an issue of fact whether Veitch owned Sable. Both defendants testified that Cappon owned Sable, and that testimony is uncontroverted. Nevertheless, Veitch may still be held liable on the ground that he harbored and controlled Sable (see Fontecchio v Esposito, 108 *1083AD2d 780 [1985]; 3 NY Jur 2d, Animals § 150; cf. Nidzyn v Stevens, 148 AD2d 592, 592-593 [1989]; Arslanoglou v Defayette, 105 AD2d 973 [1984], lv denied 64 NY2d 608 [1985]). We therefore agree with the majority that the court erred in granting the motion of Veitch for summary judgment dismissing the complaint against him, and we would modify the order by denying that motion and reinstating the complaint against Veitch. Present—Hurlbutt, J.P., Gorski, Green, Pine and Hayes, JJ.